IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 5, 2008
                                     No. 08-60099
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

YING LIN

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A95 709 794


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Petitioner Ying Lin, a native and citizen of People’s Republic of China, has
filed a petition for review of the Board of Immigration Appeals’ (BIA) order
denying her application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). In rejecting Lin’s application, the BIA found
that Lin lacked credibility.
       On a petition for review of a BIA decision, we review the factual findings
for substantial evidence. Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir. 1994). Under


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-60099

the substantial evidence standard, we will affirm the BIA’s decision unless the
evidence compels a contrary conclusion. Id. at 8. “The applicant has the burden
of showing that the evidence is so compelling that no reasonable factfinder could
reach a contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
2006).
      The decision of the BIA to reject Lin’s testimony as incredible is based on
a reasonable interpretation of the record and therefore is supported by
substantial evidence. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994). As the
record does not compel a contrary conclusion, Lin’s asylum claim fails. See
Mwembie v. Gonzales, 443 F.3d 405, 410 (5th Cir. 2006). The adverse credibility
determination also defeats Lin’s withholding of removal and CAT claims. See
Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997); Efe v. Ashcroft, 293 F.3d 899,
907 (5th Cir. 2002). Accordingly, Lin’s petition for review is DENIED.




                                       2